988 F.2d 1563
CHABAD-LUBAVITCH OF GEORGIA, Yossi New, Rabbi, Yossi Lerman,Rabbi, Plaintiffs-Appellants,v.Zell MILLER, Governor of Georgia, Michael J. Bowers,Attorney General of Georgia, Luther Lewis, Acting Director,Georgia Building Authority, Max Cleland, Secretary of Stateof Georgia, Defendants-Appellees.
No. 92-8008.
United States Court of Appeals,Eleventh Circuit.
April 5, 1993.

Nathan Lewin, Stuart A. Levey, David S. Cohen, Miller, Cassidy, Larroca & Lewin, Washington, DC, for plaintiffs-appellants.
Ray O. Lerer, Sr., Asst. Atty. Gen., Atlanta, GA, for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia;  Orinda D. Evans, Judge.ON PETITION FOR REHEARING
(Opinion November 10, 1992, 11th Cir., 1992, 976 F.2d 1386)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on suggestion for rehearing en banc, and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.